    Case 18-31754-5-mcr           Doc 195 Filed 02/08/19 Entered 02/08/19 16:12:48                            Desc
                                     Main Document    Page 1 of 6


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                                              )
In re:                                                                        )
                                                                              )   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                              )   18-31754 (main case)
Atlas Health Care Linen Services Co., LLC,                                    )   18-31753
Alliance Laundry & Textile Service, LLC,                                      )   18-31755
Alliance Laundry and Textile Service of Atlanta, LLC, and                     )   18-31756
Alliance LTS Winchester, LLC                                                  )   18-31757
d/b/a Clarus Linen Systems1,                                                  )
                                                                              )   Chapter 11 Cases
                                                 Debtors.                     )   Jointly Administered
                                                                              )
                                                                              )
                                                                              )



                 NOTICE OF DETERMINATION OF SUCCESSFUL BIDDERS
                               AND BACK-UP BIDDER


PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.     On January 15, 2019, the United States Bankruptcy Court for the Northern
District of New York (the “Bankruptcy Court”) entered an order (the “Bidding Procedures
Order”) [Docket No. 134], pursuant to sections 105(a), 363 and 365 of title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code) and Rules 2002,
6004, 6006, 9007 and 9014 of the Federal Rules of Bankruptcy Procedure in the chapter 11 case
of Alliance Laundry & Textile Service, LLC, a debtor and debtor in possession in the captioned
cases (the “Debtor”). The Bidding Procedures Order established, among other things, certain
procedures governing the Debtor’s assumption, assignment and/or transfer of certain contracts,
commitments, leases, licenses, permits, purchase orders, and any other executory contracts and
unexpired leases (each, an “Assigned Contract” and collectively the “Assigned Contracts”) in
connection with the sale of substantially all of the Debtor’s assets to Crown Health Care Laundry
Services, LLC (the “Crown Assets”), the separate sale of the Atlanta PP&E (the “Atlanta
Assets”) and the fixing of Cure Amounts related thereto.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) ("Centerstone"); Atlas Health
Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) ("Atlas"); Alliance Laundry & Textile Service,
LLC d/b/a Clarus Linen Systems (8284) ("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clarus Linen Systems (4065) ("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").

                                                                                                              3296337.1
Case 18-31754-5-mcr        Doc 195 Filed 02/08/19 Entered 02/08/19 16:12:48              Desc
                              Main Document    Page 2 of 6


        2.      On January 17, 2019, the Debtor filed and served the Notice of Assumption,
Assignment and/or Transfer [Docket No. 137] upon the counterparty to the Assigned Contract
identified therein.

       3.    On February 4, 2019, the Debtor filed and served the Supplemental Notice of
Assumption, Assignment and/or Transfer [Docket No. 177] upon the counterparties to the
Assigned Contracts identified therein.

       4.     On February 6, 2019, the Debtor filed and served the Second Supplemental
Notice of Assumption, Assignment and/or Transfer [Docket No. 182] upon the counterparties to
the Assigned Contracts identified therein.

        5.    No competing bids were received for the Crown Assets, and as such, the offer
submitted by Crown Health Care Laundry Services, LLC was deemed the highest and best offer
for the Crown Assets (the “Crown Successful Bidder”).

         6.      On February 7, 2019, the Debtor conducted an auction sale of the Atlanta Assets
at the Syracuse, New York office of Bond, Schoeneck & King, PLLC (the “Auction Sale”). At
the conclusion of the bidding, the Debtor, in consultation with HSBC Bank USA, N.A.,
determined that (i) the offer submitted by AMCP Clean Acquisition Company, LLC (the
“Atlanta Successful Bidder”) was deemed the highest and best offer for the Atlanta Assets, and
(ii) the offer submitted by Children’s Holding Group, LLC (the “Atlanta Back-up Bidder”) was
deemed the back-up bid for the Atlanta Assets.

        7.     Subject to the approval of the Bankruptcy Court at the Sale Hearing (as defined
below), the Debtor intends to assume and assign to the Crown Successful Bidder the Assigned
Contracts identified on the attached Exhibit A. Subject to the approval of the Bankruptcy Court
at the Sale Hearing (as defined below), the Debtor intends to assume and assign to the Atlanta
Successful Bidder the Assigned Contracts identified on the attached Exhibit B. If the
transaction with the Atlanta Successful Bidder is not consummated, the Debtor intends to assume
and assign to the Atlanta Back-up Bidder the Assigned Contracts identified on the attached
Exhibit C. Pursuant to the Bidding Procedures Order, the non-debtor parties to the Assigned
Contracts may raise at the Sale Hearing (as defined below) an objection to the assumption,
assignment and/or transfer of such Assigned Contract solely on the issue of whether the
Successful Bidder can provide adequate assurance of future performance, as required by section
365 of the Bankruptcy Code.

        8.      The hearing to approve the sale of the Crown Assets, the Atlanta Assets and the
assumption and assignment of the Assigned Contracts (the “Sale Hearing”) will be held before
the Honorable Margaret Cangilos-Ruiz, United States Bankruptcy Judge, U.S. Federal Building
and Courthouse, 100 S. Clinton Street, Syracuse, New York 13261, on February 13, 2019 at
12:00 p.m. (prevailing Eastern time), or at such other time thereafter as counsel may be heard.
The Sale Hearing may be adjourned from time to time without further notice to creditors or
parties in interest other than by announcement of the adjournment in open court on the date
scheduled for the Sale Hearing




                                               2                                         3296337.1
Case 18-31754-5-mcr     Doc 195 Filed 02/08/19 Entered 02/08/19 16:12:48          Desc
                           Main Document    Page 3 of 6


Dated: February 8, 2019
       Syracuse, New York              BOND, SCHOENECK & KING, PLLC


                                 By:           /s/ Camille W. Hill
                                       Stephen A. Donato, Bar Roll No. 101522
                                       Camille W. Hill, Bar Roll No. 501876
                                       Office and Post Office Address:
                                       One Lincoln Center
                                       Syracuse, New York 13202
                                       Tel: (315) 218-8000
                                       Fax: (315) 218-8100
                                       Email: sdonato@bsk.com
                                               chill@bsk.com


                                       Counsel to the Debtors and Debtors in Possession




                                         3                                        3296337.1
Case 18-31754-5-mcr      Doc 195 Filed 02/08/19 Entered 02/08/19 16:12:48         Desc
                            Main Document    Page 4 of 6


                                       EXHIBIT A

                                  Assigned Contracts
           Proposed to be Assumed and Assigned to the Crown Successful Bidder




Contract                                                            Cure Amount

1.    Linen Service Agreement with Houston Hospitals, Inc.          $0.00
      d/b/a Houston Healthcare dated September 1, 2018


2.    Linen Service Agreement with AnMed Health dated               $0.00
      June 17, 2013.

3.    Partners Cooperative Laundry Service Agreement dated          $0.00
      September 1, 2013 and Participating Hospital Agreement
      dated May 25, 2017 with Archibald Memorial Hospital, Inc.

4.    Linen Service Agreement with Partners Cooperative, Inc.       $0.00
      dated September 1, 2013.

5.    Linen Service Agreement dated August 1, 2016 and              $0.00
      Addendum to Linen Service Agreement dated July 27,
      2017 with Phoebe Putney Memorial Hospital, Inc.

6.    Partners Cooperative Laundry Service Agreement                $0.00
      dated September 1, 2013 and Participating Hospital
      Agreement with Self Regional Healthcare dated March
      18, 2016.




                                                                                  3296337.1
Case 18-31754-5-mcr    Doc 195 Filed 02/08/19 Entered 02/08/19 16:12:48         Desc
                          Main Document    Page 5 of 6


                                    EXHIBIT B

                                 Assigned Contracts
         Proposed to be Assumed and Assigned to the Atlanta Successful Bidder


                                        None.




                                                                                3296337.1
Case 18-31754-5-mcr      Doc 195 Filed 02/08/19 Entered 02/08/19 16:12:48          Desc
                            Main Document    Page 6 of 6


                                       EXHIBIT C

                                   Assigned Contracts
            Proposed to be Assumed and Assigned to the Atlanta Back-up Bidder



Contract                                                             Cure Amount

1.    Contract with United States of America for linen services      $0.00
       at Martin Army Community Hospital, Fort Benning, Georgia
      dated September 13, 2016, modified as of December 14, 2017.

2.    Contract with United States of America for linen services      $0.00
      at Moody Air Force Base, Georgia dated October 1, 2018.

3.    Linen Service Agreement with Wellstar Health System, Inc.     $0.00
      dated April 1, 2016.

4.    Linen Service Agreement with Board of Regents of the           $0.00
      University System of Georgia on behalf of the Georgia State
      University-Georgia State University Student Health Clinic
      dated July 1, 2018.




                                                                                   3296337.1
